SULLIVAN, Chief Judge
(concurring):
26. The question whether affidavits should be ordered from defense counsel with respect to an appellant’s ineffective-assistance-of-counsel claim is now entrusted to *7the Court of Criminal Appeals. I agree with this holding, provided that the decision of that court on this question is subject to legal review by this Court. See Art. 67, Uniform Code of Military Justice, 10 USC § 867.
27. I also agree that the decision to order a proceeding under United States v. DuBay, 17 USCMA 147, 37 CMR 411 (1967), after affidavits have been received is now entrusted to the Court of Criminal Appeals. Again, however, review of that decision properly resides in this Court. See United States v. Dykes, 38 MJ 270, 272 (CMA 1993) (Sullivan, C.J.)
28. Finally, I do not read the Opinion of the Court as creating carte blanche authority for the Courts of Criminal Appeals to excuse defense counsel from responding to these claims based on Article 31, UCMJ, 10 USC § 831. The court below said:
In summary, we have authority to order trial defense counsel to file affidavits in response to post-trial allegations of ineffectiveness lodged against them in the course of an appeal. As the highest tribunal in the Army, we have a responsibility to ensure that the military criminal justice system functions in a manner that not only protects the rights of the accused but also operates efficiently. It is clear that we may compel trial judges and government officials to comply with our orders when warranted. It would be anomalous if we could not also compel trial defense counsel to comply with reasonable rules of practice when necessary to resolve a material issue in a case. The requirement that trial defense counsel file a rebuttal affidavit where a colorable claim of ineffective assistance of counsel has been made is such a reasonable rule of practice. We acknowledge that counsel may initially refuse to comply with an order from this court provided they have a sound reason for doing so and assert such reason to us as a basis for their refusal in an appropriate response to our order. United States v. Ruiz, 23 USCMA 181, 48 CMR 797 (1974); see Dupas, 14 MJ at 31 n. 7; United States v. Ingham, 36 MJ 990 (ACMR 1993). However, if their asserted basis for disobeying the order is not justifiable, they risk disciplinary action for their disobedience. United States v. Smith, 4 MJ 210 (CMA 1978). In this case, the reasons asserted by the movants are insufficient to justify their refusal to comply with our order.
38 MJ 501, 514 (1993) (emphasis added). I agree. See United States v. Lawson, 40 MJ 475, 476 (CMA 1994) (Sullivan, C.J., concurring).